

115 SRES 562 RS: Expressing the sense of the Senate that the Treaty on the Non-Proliferation of Nuclear Weapons (NPT) continues to make an invaluable contribution to United States and international security, 50 years after it opened for signature on July 1, 1968.
U.S. Senate
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 700115th CONGRESS2d SessionS. RES. 562IN THE SENATE OF THE UNITED STATESJune 28, 2018Mr. Merkley (for himself, Mrs. Gillibrand, Mrs. Feinstein, Ms. Warren, Mr. Durbin, Ms. Smith, Mr. Markey, Mr. Brown, Mr. Paul, Mr. Coons, and Mr. Cardin) submitted the following resolution; which was referred to the Committee on Foreign RelationsNovember 29, 2018Reported by Mr. Corker, with an amendment and an amendment to the preambleStrike out all after the resolving clause and insert the part printed in italicStrike the preamble and insert the part printed in italicRESOLUTIONExpressing the sense of the Senate that the Treaty on the Non-Proliferation of Nuclear Weapons
			 (NPT) continues to make an invaluable contribution to United States and
			 international security, 50 years after it opened for signature on July
			 1, 1968.
	
 Whereas the Treaty on the Non-Proliferation of Nuclear Weapons (NPT) opened for signature 50 years ago on July 1, 1968;
 Whereas the United States and former Soviet Union averted a catastrophic nuclear exchange during the October 1962 Cuban Missile Crisis, which led to a series of bilateral and multilateral agreements to lessen the chance of nuclear war, including the NPT;
 Whereas President John F. Kennedy predicted in 1963 that as many as 25 countries would acquire nuclear weapons by 1970 absent a treaty to control nuclear weapons;
 Whereas the United States Senate provided its advice and consent to the NPT on March 13, 1969, with a vote on ratification of 83 to 15;
 Whereas the NPT has grown to include 191 State Parties, making an irreplaceable contribution to United States national and international security by preventing the spread of nuclear weapons;
 Whereas Article III of the NPT obligates each non-nuclear weapon state to the NPT to conclude a Safeguards Agreement with the International Atomic Energy Agency (IAEA) to verify treaty compliance, 174 of which are Comprehensive Safeguards Agreements crafted to detect the diversion of nuclear materials from peaceful to non-peaceful uses;
 Whereas the 2018 Department of Defense Nuclear Posture Review affirms, The Nuclear Non-Proliferation Treaty (NPT) is a cornerstone of the nuclear nonproliferation regime. It plays a positive role in building consensus for non-proliferation and enhances international efforts to impose costs on those that would pursue nuclear weapons outside the Treaty.;
 Whereas the success of the NPT has and will continue to depend upon the full implementation by all State Parties of the Treaty’s three mutually reinforcing pillars: nonproliferation, access to peaceful uses of nuclear energy, and disarmament;
 Whereas over the past half century, the United States has exhibited leadership in strengthening each of the NPT’s three pillars for the global good, including—
 (1)reducing its nuclear weapons stockpile of more than 85 percent from its Cold War heights of 31,225 in parallel with equally massive reductions of Russia’s stockpile through bilateral coordination;
 (2)cooperating with Kazakhstan, Ukraine, and Belarus—to facilitate the surrender of nuclear weapons on their soil after the fall of the Soviet Union—leading to each country’s accession to the NPT as non-nuclear weapons states;
 (3)providing voluntary contributions to the IAEA Peaceful Uses Initiative exceeded more than $320,000,000 since 2010 to help in the treatment of cancer and in other life-saving applications; and
 (4)extending deterrence to United States allies in the North Atlantic Treaty Organization (NATO), Japan, and the Republic of Korea—which is an unmistakable demonstration of the United States commitment to collective security;
 Whereas heightened geopolitical tensions in recent years have made cooperation on nonproliferation and arms control issues with the Russian Federation more challenging;
 Whereas a range of actions by the Government of the Russian Federation has led to a deterioration in bilateral relations with the United States, including Russia’s brazen interference in the 2016 United States presidential elections, its violation of the Treaty between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles (commonly known as the INF Treaty), signed at Washington, DC, December 8, 1987, and entered into force June 1, 1988, its illegal annexation of Crimea, its invasion of Eastern Ukraine, and its destabilizing actions in Syria; and
 Whereas within a difficult environment, preserving agreements that continue to contribute to United States and global security, particularly the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed April 8, 2010, and entered into force February 5, 2011 (commonly known as the New START Treaty), is all the more essential, and that to that end, the Department of State confirmed in February 2018 that Russia had met New START’s Central Treaty Limits and stated that implementation of the New START Treaty enhances the safety and security of the United States: Now, therefore, be it
 Whereas the Treaty on the Non-Proliferation of Nuclear Weapons (NPT) opened for signature 50 years ago on July 1, 1968;
 Whereas the United States and the former Soviet Union averted a catastrophic nuclear exchange during the October 1962 Cuban Missile Crisis, which led to a series of bilateral and multilateral agreements to lessen the chance of nuclear war, including the NPT;
 Whereas President John F. Kennedy predicted in 1963 that as many as 25 countries would acquire nuclear weapons by 1970 absent a treaty to control nuclear weapons;
 Whereas the United States Senate provided its advice and consent to the NPT on March 13, 1969, with a vote on ratification of 83 to 15;
 Whereas the NPT entered into force on March 5, 1970; Whereas the NPT has grown to include 191 States Party to the Treaty, making an irreplaceable contribution to international security by helping to prevent the spread of nuclear weapons;
 Whereas Article III of the NPT obligates all non-nuclear weapon States Party to the NPT to conclude a Safeguards Agreement with the International Atomic Energy Agency (IAEA) to verify treaty compliance, 174 of which are Comprehensive Safeguards Agreements crafted to detect the diversion of nuclear materials from peaceful to non-peaceful uses;
 Whereas nuclear weapon States Party to the NPT have also concluded voluntary offer Safeguards Agreements and Additional Protocols with the IAEA;
 Whereas the 2018 Department of Defense Nuclear Posture Review affirms, The Nuclear Non-Proliferation Treaty (NPT) is a cornerstone of the nuclear nonproliferation regime. It plays a positive role in building consensus for non-proliferation and enhances international efforts to impose costs on those that would pursue nuclear weapons outside the Treaty.;
 Whereas the success of the NPT has and will continue to depend upon the full implementation by all States Party to the Treaty of the NPT’s obligations and responsibilities, which are derived from three mutually reinforcing pillars: nonproliferation, access to peaceful uses of nuclear energy, and disarmament;
 Whereas over the past half century, the United States has exhibited leadership in strengthening each of the NPT’s three pillars for the global good, including—
 (1)reducing its nuclear weapons stockpile by more than 85 percent from its Cold War heights of 31,225 in parallel with equally massive reductions of Russia’s stockpile through bilateral coordination;
 (2)cooperating with Kazakhstan, Ukraine, and Belarus—to facilitate the surrender of nuclear weapons on their soil after the fall of the Soviet Union—leading to each country’s accession to the NPT as a non-nuclear weapons state;
 (3)providing voluntary contributions to the IAEA to promote peaceful nuclear activities exceeding $374,000,000 since 2010, including activities that help in the treatment of cancer and other life-saving applications; and
 (4)extending deterrence to United States allies in the North Atlantic Treaty Organization (NATO), Japan, and the Republic of Korea—which is an unmistakable demonstration of the United States commitment to collective security;
 Whereas heightened geopolitical tensions in recent years have made cooperation on nonproliferation and arms control issues with the Russian Federation more challenging;
 Whereas a range of actions by the Government of the Russian Federation has led to a deterioration in bilateral relations with the United States, including Russia’s brazen interference in the 2016 United States presidential elections, its violation of the Treaty between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles (commonly known as the INF Treaty), signed at Washington, D.C., December 8, 1987, and entered into force June 1, 1988, its use of a chemical nerve agent in an assassination attempt against Sergei Skripal and his daughter Yulia in the United Kingdom in March 2018, its illegal annexation of Crimea, its invasion of Eastern Ukraine, its destabilizing actions in Syria, and its use of polonium to assassinate Alexander Litvinenko in the United Kingdom in November 2006;
 Whereas the actions undertaken by the Russian Federation in violation of the INF Treaty, including the flight-test, production, and possession of prohibited systems diminishes the contributions that the Treaty has made to security on the European continent;
 Whereas Russian President Vladimir Putin, in a March 2018 speech, unveiled details of new kinds of strategic nuclear weapons under development, including hypersonic nuclear cruise missiles, nuclear-powered ballistic missiles, and multi-megaton nuclear torpedoes shot from drone submarines that may be accountable under the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed April 8, 2010, and entered into force February 5, 2011 (commonly known as the New START Treaty);
 Whereas the Russian Federation erroneously claimed that the United States may have not reached New START Treaty Central Limits by February 5, 2018, as is mandated by the Treaty;
 Whereas the Bilateral Consultative Commission (BCC) is the appropriate forum for the Parties to engage constructively on any New START Treaty implementation issues that arise; and
 Whereas, within a difficult environment, preserving full compliance with agreements that may continue to contribute to the national security of the United States and to global security, particularly the New START Treaty, is all the more essential, and to that end, the Department of State confirmed in February 2018 that Russia had met New START’s Central Treaty Limits and stated that implementation of the New START Treaty enhances the safety and security of the United States: Now, therefore be it
	
 That it is the sense of the Senate that— (1)any United States negotiated agreement with the Democratic People’s Republic of Korea (DPRK) on denuclearization must require it to return to the NPT as a Party in good standing;
 (2)the United States must maintain support for the IAEA through its assessed and voluntary contributions and promote the universal adoption of the IAEA Additional Protocol;
 (3)the United States and its allies should pursue diplomatic efforts to ensure that the Islamic Republic of Iran remains in compliance with the NPT, as the 2016 and 2017 Reports on Adherence to and Compliance with Arms Control, Nonproliferation, and Disarmament Agreements and Commitments both affirmed;
 (4)the United States should enter into negotiations on the extension of the New START Treaty until 2026, which would make any current or future Russian strategic systems of a range greater than 5,500 kilometers accountable under the Treaty;
 (5)the United States should work to resolve Russia’s violation of the INF Treaty; (6)all countries who have yet to ratify the Comprehensive Nuclear-Test-Ban Treaty, done at New York September 10, 1996, including the United States, should venture to create the conditions that allow for entry-into-force of the Treaty, and should observe a moratorium on nuclear testing until that time; and
 (7)the United States Government should continue to encourage opportunities for cooperation with other nuclear possessing states to reduce the salience, number, and role of nuclear weapons in global military strategies.
	
 That it is the sense of the Senate that— (1)the United States should continue to encourage all States Party to the NPT to comply fully with the Treaty;
 (2)any United States negotiated agreement with the Democratic People’s Republic of Korea (DPRK) on denuclearization should require the DPRK to return to as a State Party to the NPT in good standing and full compliance with the Treaty;
 (3)the United States should maintain support for the IAEA through its assessed and voluntary contributions and promote the universal adoption of the IAEA Additional Protocol;
 (4)the United States and its allies should pursue diplomatic efforts to ensure that the Islamic Republic of Iran complies with the NPT and fully implements the IAEA Additional Protocol;
 (5)the United States should— (A)consider whether to extend the New START Treaty, within the context of meaningful arms control that decreases the chances of misperception and miscalculation, avoids destabilizing arms competition, and is verifiable and consistent with the security objectives of the United States and its allies and partners;
 (B)assess whether Russia’s recently announced nuclear weapons should be accountable under the New START Treaty and raise the issue directly with the Russian Federation;
 (C)press the Russian Federation to engage constructively on compliance matters related to the New START Treaty, and also to take steps that provide greater transparency into Russia’s non-strategic nuclear weapons, which are not captured under any treaty and which are numerically superior to those held by the United States and its allies;
 (D)begin negotiations with the Russian Federation on an agreement to address the massive disparity between the non-strategic nuclear weapons stockpiles of the Russian Federation and of the United States and to secure and reduce non-strategic nuclear weapons in a verifiable manner;
 (E)begin an interagency process to discuss whether to extend the New START Treaty and the possibility of further engagement with the Russian Federation on strategic stability and other arms control and nonproliferation issues; and
 (F)consider the consequences of the New START Treaty’s expiration in 2021 also in relation to the insights the Treaty provides into the location, movement, and disposition of current and future Russian strategic systems;
 (6)the United States strongly condemns the Russian Federation’s violations of the INF Treaty and its non-compliance with its other arms control commitments and treaty obligations, and urges Russia to come back into full compliance; and
 (7)the United States Government should continue to encourage opportunities for cooperation with other states possessing nuclear arms to reduce the salience, number, and role of nuclear weapons in their national military strategies.November 29, 2018Reported with an amendment and an amendment to the preamble